Citation Nr: 1809679	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected retro patellar pain syndrome with degenerative joint disease of the right knee. 

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected retropatellar pain syndrome of the left knee.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty October 1989 to March 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for right and left knee retro patellar pain syndrome with degenerative joint disease and assigned a 10 percent rating to each knee from April 30, 2011.  

The Veteran requested a hearing before the Board in the April 2014 VA Form 9.  A Board hearing was scheduled at the local RO in September 2017.  The Veteran was notified of the date, time, and location of the hearing.  However, he failed to report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, or presented good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704 (d) (2017).


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected retropatellar pain syndrome with degenerative joint disease of the right knee is manifested by pain; painful motion; flexion to 80 degrees; full extension; x-ray evidence of mild degenerative changes; semilunar cartilage; functional loss manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weightbearing; and tenderness or pain to palpation of the joint line or soft tissue; without objective evidence of instability or subluxation; ankylosis; deformity; dislocation; heat; redness; frequent episodes of effusion or locking; or an absence of the semilunar cartilage in the knee joint. 

2.  For the entire period of the appeal, the service-connected retropatellar pain syndrome of the left knee is manifested by pain; painful motion; flexion ranging from 90 degrees to full flexion; full extension; functional loss manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weightbearing; and tenderness or pain to palpation of the joint line or soft tissue; without objective evidence of x-ray evidence of mild degenerative changes; semilunar cartilage; instability or subluxation; ankylosis; deformity; dislocation; heat; redness; frequent episodes of effusion or locking; or an absence of the semilunar cartilage in the knee joint. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a disability rating in excess of 10 percent the service-connected retropatellar pain syndrome with degenerative joint disease of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5263 (2017). 

2.  For the entire appeal period, the criteria for the assignment of a disability rating in excess of 10 percent the service-connected retropatellar pain syndrome of the left knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 to 5263 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in May 2011 and July 2012.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  The Veteran has identified any deficiency in VA's notice or assistance duties.  



2.  Increased Ratings for the Left and Right Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

The United States Court of Appeals for Veterans Claims (Court) clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating requires knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation; limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; limitation of extension to 15 degrees warrants a 20 percent evaluation; and limitation of extension to 20 degrees warrants a 30 percent evaluation.   Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel (GC) explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In VAOPGCPREC 9-2004, the VA GC held that, when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

The Veteran asserts that higher disability ratings are warranted for his right and left knee disabilities.  With regard to the history of the disabilities at issue, service connection for right and left knee retropatellar pain syndrome was granted in a May 2012 rating decision.  A 10 percent rating was assigned to each knee from April 30, 2011 under Diagnostic Code 5260 on the basis of painful motion of each knee.  In October 2014, the RO recharacterized the service-connected right knee as retropatellar pain syndrome with degenerative joint disease based upon findings of degenerative joint disease on x-ray in 2012.  X-ray exam of the left knee was normal.  The 10 percent ratings were continued.    

The Veteran may receive a compensable disability rating based on pain, pursuant to 38 C.F.R. § 4.59.  This regulation notes: "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 applies when evaluating joint pain, even if such pain is not arthritis-related.  Burton v. Shinseki, 25 Vet. App. 1, 4 (2011).  The 10 percent ratings were assigned for painful limited motion of a major joint as evidence by x-ray evidence of arthritis in the right knee and painful limited motion due to the retropatellar pain syndrome in the left knee.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology); Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).

The Veteran asserts that higher disability ratings are warranted for his right and left knee disabilities.  In an April 2013 statement, the Veteran stated that he has had increased pain in the knees, he took Tramadol and Motrin for the pain, and he was forced to change employment and was limited to his employment choice due to the injury to his knees.  See also the April 2014 VA Form 9.  At the October 2011 VA examination, the Veteran stated that he continued to have bilateral knee pain, stiffness, and swelling.  At the September 2014 VA examination, the Veteran reported having daily bilateral knee flares resulting in stiffness and swelling in the morning and the flares lasted several hours.  

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right knee retropatellar pain syndrome with degenerative joint disease right and left knee retropatellar pain syndrome is not warranted at any time during the appeal.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran had demonstrated flexion of the right and left knees well beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal.  VA examination in October 2011 shows range of motion of zero degrees to 90 degrees in the right knee and zero degrees to 95 degrees in the left knee.  There were no objective findings of pain on motion in either knee.  There was full extension in each knee.  Right knee flexion decreased by 5 degrees (flexion to 85 degrees) after repetitive use testing.  There was no additional limited motion on the left knee after repetitive use testing.  The VA examiner stated that the Veteran's right and left knee disabilities were manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weight bearing.  There was pain and tenderness of the joint line and soft tissue.  Muscle strength in the right knee was 4/5 and was 5/5 in the left knee.  

Private primary care treatment records dated in September 2013 indicate that the Veteran had been on tramadol for knee pain and it seemed to appropriately control his symptoms.  On exam, there was tenderness and moderate pain with motion in the right knee.  Exam of the left knee revealed full range of motion.  

VA examination in September 2014 shows range of motion of zero degrees to 80 degrees in the right knee and zero degrees to 90 degrees in the left knee.  There were no findings of pain on motion in either knee.  There was full extension in each knee.  There was no additional limited motion on the left or right knee after repetitive use testing.  The VA examiner stated that the Veteran's right and left knee disabilities were manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was pain and tenderness to palpation of the joint line and soft tissue.  Muscle strength in the right and left knees was 4/5.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, in order for a disability evaluation in excess of 10 percent to be assigned, extension of the knee must be limited to 15 degrees or more.  The evidence shows that during the course of the appeal, the Veteran had full extension of the left and right knees.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the right or left knees due to pain or other symptoms.  The record shows that the Veteran reported having daily pain in the knees.  However, on range of motion testing, there was no objective evidence of painful motion noted by the VA examiners.  However, both VA examiners listed painful movement as a factor of the functional loss of the knees, mostly likely based upon the report by the Veteran, in addition to less movement than normal, weakened movement, excess fatigability, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Private primary care treatment records dated in September 2013 indicate that the Veteran had been on tramadol for knee pain and it seemed to appropriately control his symptoms.  
  
The Board finds that the Veteran's current 10 percent disability ratings for the right and left knee disability take into consideration and incorporate the functional loss and impairment due to less movement than normal, painful movement, weakened movement, excess fatigability, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The right and left knee disabilities have not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the weight of the evidence shows Veteran has full extension in the right and left knees for the period of the appeal and flexion of the knees has been well beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the right and left knees and the symptoms of pain are encompassed in the current 10 percent ratings under Diagnostic Code 5260. 

The Board has considered the Veteran's report of pain in the knees.  Moreover, the record shows that the VA examiners noted the functional impairment symptoms including pain on movement in the examination reports and considered them in their assessments of the overall severity of the knee disability.  Further, the Veteran's subjective complaints were directly considered by the RO when assigning the current 10 percent rating for functional limitation resulting from pain and other factors.  As such, the Veteran's subjective complaints are fully contemplated by the currently assigned 10 percent ratings to the left and right knee disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 , 4.45, 4.59.  The Board finds that there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the left and right knees.  Therefore, Diagnostic Code 5256 is not for application.  There are no findings of instability or recurrent subluxation in the right or left knees.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.  See the VA examination reports dated in October 2011 and September 2014.

The Board also finds that a higher disability rating or a separate disability rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms.  The weight of the competent and credible evidence shows that there is no left knee meniscal disability or pathology.  See the October 2011 and September 2014 VA examination reports.  

There are findings of a semilunar cartilage in the right knee and frequent episodes of knee pain.  See the October 2011 and September 2014 VA examination reports.  However, there are no findings of frequent episodes of locking and effusion in the knee joint in addition to the episodes of pain.  The evidence shows that the Veteran did not undergo a meniscectomy or removal of cartilage in the right knee.  Because the current 10 percent rating assigned to the right knee under Diagnostic Code 5260 is based in significant part on the symptoms of pain and painful motion, it is not appropriate to assign an additional rating that is based on those same symptoms.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  Because the current 10 percent rating assigned to the right knee under Diagnostic Code 5260 is based upon pain and painful motion of the right knee, it would constitute impermissible pyramiding to assign an additional rating under Diagnostic Code 5258 based upon "episodes of pain."  Awarding two separate ratings for the overlapping symptom of pain is not permitted.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Thus, a higher or separate ratings are not warranted under Diagnostic Codes 5258 and 5259. 

There is no evidence of nonunion of the tibia and fibula or genu recurvatum in either knee. Thus, a higher or separate rating is not warranted under Diagnostic Codes 5262 or 5263. 

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  A separate 10 percent rating is not warranted for either knee under Diagnostic Code 5257 because the evidence does not establish laxity, instability, or subluxation in either knee.  See the VA examination reports dated in October 2011 and September 2014.  

Separate compensable ratings for limitation of extension of the right and left knees pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period because the evidence shows full extension of both knees.  

In summary, for these reasons, the Board finds that the preponderance of the evidence is against the assignment of disability ratings in excess of 10 percent for the service-connected right knee retropatellar pain syndrome with degenerative joint disease and the left knee retropatellar pain syndrome at any time during the appeal period, and the claims for higher initial ratings are denied. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right knee retropatellar pain syndrome with degenerative joint disease is denied for the entire appeal period. 

Entitlement to an initial disability rating in excess of 10 percent for left knee retropatellar pain syndrome is denied for the entire appeal period.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


